Citation Nr: 0715024	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION


The veteran had active service from September 1956 to 
February 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for pulmonary 
tuberculosis.  


FINDING OF FACT

There is no currently diagnosed disability etiologically 
related to the positive PPD test in 1957.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
his claim, a December 2002 VA compensation and pension 
examination report, an undated private physician's statement, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

The veteran claims service connection for pulmonary 
tuberculosis, which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Tuberculosis may be presumed to have been incurred in service 
if it was manifested to a degree of 10 percent or more within 
three years after separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available. Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Factual Background

The veteran's lungs, chest, and heart were noted as abnormal 
on his September 1956 enlistment examination.  A chest x-ray 
was not performed because the facilities were not 
appropriately equipped and a chest x-ray was ordered at the 
first equipped station.  October 1956 service medical records 
indicate the veteran's chest x-ray was abnormal and he was 
referred for further treatment and disposition.  A soft 
mottled lesion was revealed in the peripheral portion of the 
right mid-lung.  

Service medical records indicate the veteran reported that 
the lesion was first seen in 1953.  He revealed he had 
pneumonia in 1953 and believed he may have had tuberculosis.  
A January 1957 histoplasmin and PPD #2 skin test was 
positive.  Although the exact etiology of the veteran's 
condition was not determined, a chronic histoplasmosis 
infection was suspected.  The veteran was discharged from 
service by reason of physical disability.  

Of record is an undated physician's statement which indicates 
a benign spot was noted on the veteran's right lung in 1953 
with no change in 1956 or chest x-rays performed in 1993.  
The veteran's physician noted that all studies were non-
diagnostic and the cause of the spot was not determined.  The 
physician noted that the veteran's PPD skin test was 
positive.  He concluded the veteran's PTB was inactive. 

The veteran underwent a VA medical examination in December 
2002.  On examination his lungs were clear to auscultation 
and percussion with no wheezing, rhonchi, or rales.  The 
examiner noted possible slightly diminished breath sounds 
diffusely.  Chest x-rays revealed a calcified density over 
the right lower lobe.  Pulmonary function testing showed 
normal total lung function.  Respiratory volume was 
increased, and diffusion capacity of carbon monoxide was 
normal.  The examiner's impression was a history of 
presumptive therapy for tuberculosis and possible 
histoplasmosis.  

Analysis

The most probative evidence of record indicates there is no 
current diagnosis of PTB.  Although the veteran's service 
medical records reflect a positive PPD test, the veteran was 
not diagnosed with or otherwise shown to have PTB or other 
tubercular disease during active service or at any time 
thereafter. In the absence of evidence of current disability, 
there can be no valid claim. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis.  In Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992) the United States Court of Appeals for Veterans Claims 
(Court) held that, pursuant to the regulatory provisions of 
38 C.F.R. §§ 3.371 and 3.374, VA may not grant service 
connection for pulmonary tuberculosis unless a claimant 
submits VA or service physician diagnoses thereof, or submits 
the diagnoses of a private physician supported by clinical, 
X-ray, or laboratory studies or evidence of hospital 
treatment. 

Here, the service records show no diagnosis of active 
pulmonary tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies 
that indicate the veteran had active pulmonary tuberculosis 
within three years of separation. Moreover, as noted, post 
service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X- rays, or laboratory studies that 
indicate the veteran has ever had active pulmonary 
tuberculosis. In the instant case, the evidentiary record 
indicates the veteran tested positive for PPD and may have 
been given prophylactic treatment.

Since a positive PPD test is a laboratory finding rather than 
a "disability," and tuberculosis as a disease entity has 
not been clinically shown, service connection for pulmonary 
tuberculosis is not warranted. Accordingly, the benefit 
sought on appeal is denied. The preponderance of the evidence 
is against the claim for service connection for tuberculosis. 
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable in the 
instant case. Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated November 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private opinion statement, VA 
treatment records, and the veteran underwent a VA medical 
examination in December 2002.  The veteran has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for pulmonary tuberculosis 
(PTB) is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


